99 N.Y.2d 578 (2003)
NORBERTO PRATS et al., Appellants,
v.
PORT AUTHORITY OF NEW YORK AND NEW JERSEY, Respondent.
Court of Appeals of the State of New York.
Decided January 21, 2003.
Concur: Chief Judge KAYE and Judges SMITH, CIPARICK, WESLEY, ROSENBLATT, GRAFFEO and READ.
*587 Certification of question by the United States Court of Appeals for the Second Circuit, pursuant to section 500.17 of the Rules of the Court of Appeals (22 NYCRR 500.17), accepted and the issues presented are to be considered after briefing and argument.